Citation Nr: 1111861	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to February 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which granted service connection and assigned a 30 percent rating for PTSD, effective March 18, 2009.

In April 2010, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file.  In May 2010, the Veteran submitted additional evidence in support of his claim.  He waived prior RO consideration of that evidence on the record during his April 2010 Travel Board hearing.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as sleep impairment, anxiety, and mild memory loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, a 30 rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment 
with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).    

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A review of the record shows that the Veteran has been diagnosed with PTSD and has received periodic VA treatment for psychiatric symptoms to include sleep impairment and anxiety.  He has also reported some short-term memory problems and some irritability.  His treatment has involved individual therapy with a VA social worker and medication.  

A March 2009 VA treatment record notes reported symptoms of hypervigilance, flashbacks, jumpiness, sense of foreshortened future, isolation of affection, emotional isolation, periods of irritability, difficulty with concentration, and some memory impairment.  The Veteran denied symptoms of anxiety and noted some depressive symptoms in the past, but was euthymic at the time of the examination.  He reported that he was previously an airline pilot but retired due to symptoms of PTSD.  The Veteran was taking medication that was effective in controlling his symptoms, especially quality of sleep.  He denied suicidal ideation, homicidal ideation, audio hallucinations, and visual hallucinations.  He was appropriately dressed and his behavior was appropriate.  Speech was linear and goal-directed.  Combat-related PTSD was diagnosed and a GAF score of 59 was assigned.  

Similarly, in April 2009, the Veteran was noted to be euthymic with an animated affect and a full range of emotional reactions.  He was clean, well-groomed, and appeared to take pride in his presentation.  His thinking appeared logical and goal oriented and his speech was minimally pressured.  Memory was intact as to both short-term and long-term memory.  The Veteran was noted to be realistic in his expectations and described his goals for the future.  He was hopeful and fairly satisfied by his life in general.  He reported, "I'm doing just what I've always wanted to do!"  

Occupationally, the Veteran reported working as a pilot with Delta until he had a meltdown in 1996 pursuant to problems with sleep, physical health problems, and divorce, custody and paternity issues.  He indicated that he sought help and was diagnosed with PTSD.  Numerous medications were tried and failed until the doctors found the right combination.  Since then, the Veteran reported that he had been sleeping well and feeling strong.  Following his retirement, he bought a farm and concentrated on getting his fields in shape.  He reported feeling good at the end of the day, after working hard and accomplishing something, and that he "found [his] creativity and abilities to make things work."  He grew corn and alfalfa.

Socially, the Veteran reported a history of two marriages.  The first lasted 22 years and was productive of three adopted children.  The Veteran was close with his youngest son, who was planning to move out and help the Veteran with the farm, and the Veteran was looking forward to that.  The Veteran did not trust his other two adoptive children, who were twins and whom he found to be deceitful.  The Veteran reported having been lied to and cheated out of money and he had essentially written off any relationship with them.  Following divorce from his first wife, the Veteran was remarried within six months to a stewardess.  He filed for divorce from his second wife after three months.  A daughter was born of that marriage, and at the time of the VA treatment, she was in college and did not have time for the Veteran.  The Veteran reported that he liked to go boating, shooting trap and skeet, and golfing in the past.  However, he really appreciated time on his farm.  He also reported flying to Las Vegas, Nevada, almost weekly to visit his girlfriend of four years.  He reported that he watched his girlfriend play video poker and they went to shows and for food.  The Veteran thought that perhaps she wanted to marry him for his health coverage, as she had a history of marrying men in order to obtain things.  The VA provider noted that the Veteran spent a good deal of time talking about his current relationship.

When the Veteran was asked about his military experience during the April 2009 VA treatment, the Veteran responded that he could save that for another time.  He reported that, while his military experience was a terrible and frightening time, he actually enjoyed his time.  He felt that he did a good job and made good friends, many of whom he still kept in touch with.  He informed the VA social worker that he would be willing to talk about his military experiences as needed.  He indicated that he only had bad memories creep up when he had not been able to sleep, but since he had been able to sleep, he had been doing just fine.  PTSD was diagnosed and a GAF of 59 was assigned.

The Veteran attended further VA mental health treatment later in April 2009.  He was noted to be alert and oriented, clean shaven, and dressed in clean and comfortable clothing.  His mood was euthymic, affect animated, speech clean, and thought processes logical and goal oriented.  He discussed setting boundaries with his daughter regarding monetary support and discussed his relationship with his sister, with whom he did not get along due to different values.  The Veteran was afraid of being used for his money.  He denied residual problems from his combat time, indicating that he had put those experiences in their place and they did not bother him.

In an April 2009 statement, the Veteran reported his PTSD symptoms to include sleep deprivation, flashbacks, stress avoidance, and an inability to sustain personal relationships.

Also in April 2009, the Veteran was afforded a VA examination.  A history of treatment for insomnia and PTSD was noted, although the examiner noted that no symptoms were present during the past year.  The Veteran's sleep was much improved and the Veteran maintained well on his current medications.  The examiner noted the Veteran's PTSD symptoms to include recurrent and intrusive distressing recollections; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of traumatic events; efforts to avoid thoughts, feelings, or conversations associated with the trauma; feelings of detachment or estrangement from others; difficulty falling or staying asleep; hypervigilance; and, exaggerated startle response.  

With respect to social and occupational history, the Veteran reported being divorced twice and having a poor relationship with his adopted twin children.  However, he was in a romantic relationship with a woman who lived in Las Vegas.  He visited her frequently and spent time in Las Vegas dining and going to shows.  He also enjoyed farming and maintaining farm equipment.  At the time of the examination, the Veteran was noted to be retired based on eligibility due to age or duration of work.  There was no history of suicide attempts, violence or assaultiveness, or substance abuse issues.

On mental status examination, the Veteran was clean, neatly groomed, and dressed casually and appropriately.  He was alert and oriented to person, time, and place.  His psychomotor activity, speech, thought process, and thought content were all unremarkable.  He exhibited a cooperative attitude and his mood was good.  His affect was noted as "other" without elaboration.  Attention was intact and the Veteran was able to perform serial sevens with only one mistake.  Remote memory, recent memory, and immediate memory were all normal.  The Veteran displayed insight, understanding that he had a problem, and judgment, understanding the outcome of his behavior.  He did not show any signs of obsessive or ritualistic behavior or inappropriate behavior.  Nor did he report any delusions, hallucinations, suicidal thoughts, homicidal thoughts, panic attacks, or episodes of violence.  Additionally, impulse control was good and the Veteran did not report problems with activities of daily living due to his PTSD.  Sleep impairment was noted.  The Veteran experienced poor sleep if not taking medication, and he reported frequent nightmares of combat. 

The examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner noted that the Veteran's PTSD symptoms caused stress or impairment in social and occupational functioning.  The examiner indicated that the Veteran's chronic sleep problems contributed to fatigue, and that the Veteran avoided stress by avoiding social contact and interpersonal conflict.  The examiner found the Veteran's PTSD to be productive of occasional decrease in work efficiency and intermittent inability to perform occupational tasks, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal) due to symptoms of chronic sleep impairment and anxiety.

Following his VA examination, the Veteran continued VA mental health treatment.  Subsequent VA treatment records dated April 2009 to July 2009 show the Veteran to be alert and oriented, euthymic, well-groomed, and dressed in neat and clean clothing.  During that time period, he denied suicidal and homicidal ideation and exhibited speech that was logical and goal-directed.  There were no concerns with insight and judgment.  In May 2009, it was noted that the Veteran spoke for a majority of the session and was somewhat tangential in thought, but he attributed that to not having other outlets for his thoughts.

During that period of VA treatment, the Veteran discussed his relationships with his girlfriend and daughter, and it was noted that he had issues related to emotional connectedness and trust.  He reported that in the past, there had been women who had "taken [him] to the cleaners."  He appreciated his time on his farm and enjoyed being a part of the community and bantering with people over the price of hay.  He believed that his farm and the challenges of repair kept his mind active.  During VA treatment, the Veteran frequently deflected discussing his military experiences, although in July 2009, he brought photographs from his time in the military and a newsletter that he received to keep connected to other pilots.  He showed the social worker a photograph of the plane he flew and reported that he enjoyed what he did and was good at it.  However, the Veteran would not discuss his experiences further.  He reported increasing irritability in July 2009, and problems with short-term memory in June 2009 and July 2009.  He was assigned a GAF score of 59 by the VA social worker at visits in May, June, and July 2009, and a GAF score of 65 by a VA psychiatrist in May 2009.

Also in support of his claim, the Veteran submitted an August 2009 statement from his VA social worker attesting to observations of the Veteran during treatment.  The social worker reported that the Veteran described the initial event of insomnia and extreme stress that caused him to medically retire from his position as an airline pilot.  The social worker also reported that the Veteran discussed a time he was admitted to a psychiatric unit for depression due to the effects of his PTSD.  The social worker observed the Veteran's need to protect and insulate himself.  The social worker noted that the Veteran relocated to a small farm, which was in stark contrast to his previous lifestyle as a pilot.  His thought process was marginally tangential, frequently causing him to get off topic and forget what he had started out to express.  He reported experiencing memories of his time flying missions in combat, which resulted in anxiety and sleep disturbance.  The social worker noted that when he experienced an increase in stress, he experienced a decrease in ability to sleep and thus, became more vulnerable to anxiety.  The social worker noted that while the Veteran had been successful in the past, he had noticed a shift in his comfort level, preferring to be alone and not seeking out social relationships as he used to.  That led to isolation and reinforced his emotional distance to others.  However, the social worker noted the Veteran continued to present as a well-groomed, pleasant, and intelligent man.

Thereafter, VA treatment records dated from August 2009 to November 2009 show no significant changes.  Essentially normal mental status examinations were noted, with the exception of a tense and anxious affect noted in August 2009, and a dysphoric mood and labile affect noted in September 2009, October 2009, and November 2009.  The records show that the Veteran's thoughts were described as tangential, but he was easily self-redirected.  His main complaints during that period of treatment related to his memory and his relationship with his children and girlfriend, whose motives he did not trust.  He also reported a decrease in concentration and that, at times, he experienced flashes of memory related to his combat experiences.  However, he reported that he was usually not bothered by the memories, nor did he want to look more closely at them, as he did not feel that they were affecting his life.  In September 2009, the Veteran became tearful when discussing a reunion of fighter pilots that he attended in Washington, D.C. The Veteran was consistently assigned a GAF score of 59 during that period.

In April 2010, the Veteran testified at a Travel Board hearing that his disability was worse than recognized by the VA.  He testified that he was receiving regular treatment for his PTSD and taking medication.  The Veteran asserted that he could no longer work as an airline pilot due to his PTSD.  He was not married and lived alone on a small farm.  He did not make as much money in his occupation as a farmer as he did as a pilot.  The Veteran reported that his farm was a safe place for him where he could feel productive without having to deal with people.  Farming kept his busy mind off of things and he tended not to get into negative moods.  The Veteran testified that he had been married and divorced twice and had a number of relationships with women over the years.  However, he was bad with commitment and loved to love women at arm's length.  The Veteran reported that he had not spoken with his sister in three years.  He had previously had one acquaintance in the community, a neighbor, but because of a recent argument, they were no longer acquaintances.  He did not have any friends and did not belong to any clubs or organizations.  

When asked to describe some of his PTSD symptoms, the Veteran reported sleep deprivation, stress, and bumps on his scalp that appeared when he was stressed.  He also reported occasional facial tics and twitches.  In addition, the Veteran reported problems with memory loss and difficulty understanding complex instructions.  He denied legal problems, episodes of violence, thoughts of hurting himself or others, and indicated that he did not generally become irritable or angry.  He testified that he did have some easy startle response, but he attributed that to the fact that he was not used to loud noises or people.  Finally, the Veteran testified that his work on the farm was for income, not for fun, but that he enjoyed it.  He was raised around agriculture and felt that his farm was a safe place.  However, if his other income was taken away, such as his age-related Social Security disability, the Veteran did not think that the money he made from the farm would be a living wage.

Throughout the pendency of this appeal the Veteran has been assigned GAF scores ranging from a low of 59 to a high of 65.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 65 is warranted for mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but where the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores of 59 and 60 are warranted for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or so-workers). 

Based on a review of the evidence of record, the Board finds that, even at their most severe, the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 30 percent rating under Diagnostic Code 9411: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

At no time since the date of service connection has the Veteran been found to display a flattened affect; panic attacks more than once a week, or indeed, at all; impaired judgment; impaired abstract thinking; or, disturbances in motivation and mood.  The Veteran did not specifically demonstrate circumstantial, circumlocutory, or stereotyped speech, but did have tangential speech at some times which he self-redirected.  While the Veteran has reported some short-term memory loss, there is no objective evidence of record to support that finding; the Veteran's memory, including short-term, long-term, and immediate, has been noted to be intact or normal throughout the appeals period.  Moreover, although the Veteran has claimed difficulty in establishing and maintaining effective work and social relationships, the record shows that, although not married, the Veteran has a long-time girlfriend with whom he partakes in social activities.  He also maintains communication with his daughter, and has indicated a good relationship with his youngest son.  In addition, he has reported experiencing enjoyment in being part of the community where his farm is located and in bantering with people in the community.

Lastly, although the Veteran has reported difficulty in understanding complex commands, there is no objective evidence in the record to support that contention, and the Veteran was unable to give a concrete example of this when asked during his April 2010 hearing.  There is no evidence from the Veteran's prior period of employment of over 20 years as a commercial pilot that he experienced any difficulty understanding or following complex commands, and, in fact, it seems likely that such an ability would be essential in performing such a job for such an extensive period of time.  The record also supports that the Veteran retired from his usual employment as a pilot and embarked on a new career as a farmer without significant previous farming experience, and appears to have had success in his new career.  He has provided evidence that he grows corn, alfalfa, and hay, which he sells to the community, and maintains and fixes farm equipment.  The totality of the evidence supports that the Veteran has been productive in his new life and is capable of understanding and following complex commands.  

Also supportive of a 30 percent rating are the Veteran's GAF scores, which, even at their lowest, have not fallen below 59 during the relevant appeals period.  That is indicative of moderate occupational and social impairment at worst.  Notably, the GAF scores assigned by a VA psychologist and a VA psychiatrist were higher than those assigned by the social worker and more indicative of mild to borderline-moderate impairment.  Accordingly, the Board finds that the Veteran's PTSD symptoms have not warranted a 50 percent disability rating at any time during the appeals period.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board acknowledges the Veteran's August 2009 substantive appeal in which he outlined reasons as to why he believes he is entitled to a higher rating for his PTSD, to include: that he first noticed PTSD-related symptoms in 1973; he self-medicated until 1995, at which time his PTSD manifested itself to the point where he could no longer work; he was diagnosed and treated for PTSD in 1998 but did not receive any monetary benefit until 2009; he has had difficulty with personal relationships, asserting that he is estranged from his children and sibling; he has difficulty with female relationships, and has no real friends, only acquaintances, because it is easier and safer; the farm work he does is therapy for his brain and he actually nets very little money from it; he suffers frequent sleep deprivation and anxiety; his long- and short-term memory are impaired and he must make reminders for simple tasks; he has difficulty expressing himself verbally and often has to search for the right word and becomes tongue-tied; he has difficulty understanding complex commands, concepts, and instructions, which he asserts was one of the major reasons for his medical retirement as a pilot; his moods vary greatly with sleep deprivation; and, sometimes he sees things that are not there, and he feels this is associated with sleep deprivation.

However, those contentions are largely irrelevant to the issue on appeal, are otherwise contradicted by evidence in the record, or are contemplated in the Veteran's current 30 percent rating.  For example, chronic sleep impairment and mild memory loss are contemplated in the criteria for a 30 percent rating for PTSD.  In addition, whether the Veteran experienced psychiatric symptoms years prior to filing a claim for service connection and whether he had received prior monetary benefits for his disability have no bearing on the application of the rating criteria for mental disorders to the facts of the case during the relevant appeals period.  Similarly, the fact that the Veteran nets little money from his farming venture would not entitle him to a higher schedular rating for PTSD, as it fails to establish the presence of symptoms that would meet the criteria for a higher rating, or show that it is not substantially gainful occupation or that he has total occupational impairment.  While not lucrative, he appears to be engaged in full time employment for the earning of money, rather than marginal employment or a hobby.  He has denied that he farms as a hobby.

Moreover, while the Veteran alludes to experiencing visual hallucinations in his August 2009 statement, which is a criterion for a higher rating for PTSD, he denied hallucinations of any kind during VA treatment records and during the VA examination.  Furthermore, while the Veteran asserts poor social functioning and difficulty with female relationships, the record shows that he has had a steady girlfriend for at least five years, with whom he participates in social outings and who would like to marry the Veteran.  He also has reported keeping in contact with good friends he made while in the military and enjoying contact with people in the community when selling his farm products.  With respect to the Veteran's assertion that his PTSD symptoms and inability to follow complex instructions led to his retirement as a pilot, the Board notes that VA medical records dated in June and July 1998 contradict that claim.  In June 1998, the Veteran reported that he was medically retired due to neck and back problems.  He had two cervical discs removed and several herniated discs.  In July 1998, the Veteran reported that he did not see his Vietnam experiences as problematic and he was not troubled by them.  Those statements were made only a few years subsequent to the Veteran's retirement and were made, not in connection with a claim for benefits, but instead, in furtherance of treatment.  Therefore, they are afforded significant probative value. 

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 30 percent at any time since the effective date of service connection.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the credible evidence demonstrates that the Veteran's PTSD symptoms have not warranted increased ratings at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim for an initial increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran has essentially raised the issue of entitlement to a total disability rating based on individual unemployability due to his PTSD.  A total rating based on individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

The record shows that the Veteran is working full-time as a farmer and that he medically retired from employment as a commercial pilot sometime around 1996.  There is nothing in the record, other than the Veteran's own statements, that indicates that the Veteran is unable to work due to his PTSD symptoms.  In addition, although the Veteran has reported his income as a farmer to be significantly less than his income as a pilot, and although the Veteran may feel that his income is insufficient to constitute gainful employment, there is no evidence of record to support that contention.  As the evidence shows the Veteran to be working full-time in a gainful occupation, the Board finds that further consideration of TDIU rating is not appropriate at this time.

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds in this case that the regular schedular standards are not inadequate.

Here, the rating criteria for the Veteran's service-connected PTSD reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for symptoms which have not been shown at any point during the appeal period.  The Board acknowledges that the Veteran retired on disability sometime around 1996.  However, the more probative evidence of record shows that nonservice-connected back and neck problems are responsible for his medical retirement.  Moreover, the evidence of record does not show that the Veteran's PTSD markedly interferes with his current employment as a farmer.  Nor has that condition been shown to warrant frequent, or, indeed, any periods of hospitalization throughout the relevant appeals period, or to otherwise render impractical the application of the regular schedular standards.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2010).

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a VA medical examination with respect to the Veteran's claim.  The findings of that examination are not unduly stale and the Veteran has not asserted a worsening in his condition since that examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.








ORDER

An increased initial rating for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


